 BECHTEL CORPORATION341Bechtel CorporationandWarehouse Union,Local 6,International Longshoremen's and Warehousemen'sUnion,Petitioner.Case 20-RC-10151February 8, 1972DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn September 1, 1971, the Regional Director forRegion 20 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate the Petitioner's requested unit of em-ployees performing certain "handyman" functions, op-erating from the basement of the Employer's headquar-ters office building at 50 Beale Street, San Francisco,California, rejecting the Employer's contentions thatsuch unit was but an arbitrary segment of a largerfunctional grouping of employees and that two of therequested employees who perform a basement entrancesecurity function should in any event be excluded asguards within the meaning of the Act. Thereafter, theEmployer, in accordance with the National Labor Re-lations Board Rules and Regulations, filed a timelyrequest for review of the Regional Director's Decisionon the grounds that he made findings of fact which areclearly erroneous and departed from officially reportedprecedent. The Petitioner filed opposition to the re-quest for review.By telegraphic order dated September 28, 1971, theNational Labor Relations Board granted the requestfor review and stayed the election pending decision onreview. Thereafter, the parties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, and findsthat no question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act, for the following reasons:The Employer is an international engineering andconstruction company. Its 24-story Beale Street officebuilding has 4,200 to 4,300 employees employed ineight or nine operating divisions and in the corporateservices unit of the Employer.' Within the corporateservices unit, as a subdivision of manpower services, theoffice services department is made up of communica-tions, reproduction, and building services. The buildingservices group has within it a general services group,'There are also seven or eight other addresses in San Francisco wherethe Employer maintains office facilitiesmade up of executive services, a catering coordinator,central mail, and maintenance and operating services.Reporting to the head of the general services group arethe supervisor of central mail and Robert Fern, thesupervisor of maintenance and operating services.Fern has approximately 70 employees under himperforming a variety of functions, i.e., 7 messengers; 40floor mail distribution employees; 9 satellite buildingmail service employees; 5 clerical support employees,who work in an office with Fern; a uniformissuanceand maintenance man; and the group of 7 employeeshere sought to be represented separately by the Peti-tioner.The requested group of employees, together withtheir immediate supervisor, work out of a receivingdock in the basement across a hallway from the centralmailroom. They wear a distinctive blue uniform. Theseemployees are called upon mainly to make office moves.However, they perform a number of other tasks as well,and are referred to in the record as "handymen." Listedamong their duties are miscellaneous maintenance,' re-ceiving deliveries, bulletin board maintenance, base-ment entrance security,' shredding,' floor directorymaintenance, and preparation of office name plates andspecial signs.' The record also indicates that they maybe called upon to make deliveries and distributionsnormally handled by messengers or mail distributionemployees where the items weigh over 25 pounds andrequire the use of a dolly or cart, or an automobile,where the destination is a satellite office.Six of the employees in the group are designated asClerk C's, a wage and skill level classification shared by400 to 450 employees at the Employer's main offices.The supervisor and one other employee in the group areSenior Clerk E's, a classification shared by 150 to 200others.There was testimony that some of the operating divi-sions which have offices in the Beale Street buildinghave handyman-type employees who handle their owninterofficemoves and do miscellaneous maintenanceand repair work. Thus, there are two such employeesin the mining and metals division, which occupies fourfloors; three in the power and industrial division, whichoccupies three floors; two in the refining and chemicaldivision; and one each assigned to the hydro and com-munity facilities,procurement, and pipeline andMost building maintenance is contracted out by the EmployerThe Regional Director, as indicated, rejected the Employer's conten-tion that two employees who regularly perform this function are guardswithin the meaning of the Act, and in view of our dismissal of the petitionherein on the ground that the requested unit is too narrow in scope, we findit unnecessary to reach the Employer's request for review as to such issue'This involves the shredding of waste paper by means of a shreddingmachine'Although an employee outside the requested group now performs thisfunction, he will cease doing so when he eliminates a current backlog of suchwork195 NLRB No. 64 342DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction divisions. Although the record does notdescribe fully the duties of these employees within theirrespective divisions, it appears that handymen assignedto corporate services have had occasion to assist andwork with their counterparts in some of the operatingdivisions in making office moves when additional man-power has been requisitioned.It is clear from the foregoing that the requested em-ployees are not the type of maintenance or warehousingemployees the Board has in the past found to be anappropriate departmental unit. Nor are we able toagree with the Regional Director that they enjoy asufficiently distinct community of interest to warranttheir establishment as a separate appropriate unit onthe basis of the kind of work they perform, in view ofthe close functional interrelationships which exist be-tween their duties and those of other maintenance andoperating service employees under Fern's supervision,as well as the fact that employees with some handymanduties are assigned to operating divisions within thesame building. Under the circumstances, we find therequested unit to be too narrow in scope to be appropri-ate.'Accordingly, in the absence of an alternative requestfor a broader appropriate unit, we shall dismiss thepetition herein.ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.6CompareHorizon House 1, Inc.,151NLRB 766, 769,where fouremployees sought as maintenance mechanics were actually hired as handy-men, and their interests,functions, and skillswere foundnot sufficientlydistinctfrom thoseof otheremployeesof the Employer-an operator ofresidential apartmenthouses-towarrant their separate representationThese otheremployees were charwomen, elevator operators and starters,porters, and waxers,all under contract between the Intervenor and "a sub-contractor or agent" ofthe Employer. The Boardnoted that saidcontractcontainedthe specificclassificationof porter-utility-handymen,and that theemployees soughtby the Petitioner were the onlyemployees falling withinthat classification and had been soughtby theIntervenor for some time.